DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3, 5–8, 11–13, and 16–25 is/are pending.
Claim(s) 4, 9, 10, 14, and 15 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 28 February 2020.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 5–8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–3, 5–8, 11–13, and 16–25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "a second region that does not overlap with the first region." Applicants have indicated this limitation is supported by FIGS. 2A–3B. The term overlap is defined as extend over so as to cover partly (see overlap, New Oxford American Dictionary). The second region overlaps the first region in FIGS. 2A–3B. FIG. 2A and its accompanying description describe a first region matching a second region (e.g., [0113]); FIG. 2B and its accompanying description describe a first region surrounding a second region (e.g., [0115]); FIG. 2C and its accompanying description describe a first region placed and agglomerated with a second region (e.g., [0119]); FIG. 3A and its accompanying description describe a first region having the same area as a second region (e.g., [0129]); and FIG. 3B and its accompanying description describe a first region is mixed with a second region (e.g., [0130]). The specification does not contain any other description with respect to a first region not overlapping a second region. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, 5–8, 11–13, and 16–23 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 3, 5–8, 11–13, and 16–23 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites the limitation "a third region that … does not overlap with either of the first and second regions." Applicants have indicated this limitation is supported by FIGS. 2A–3B. The term overlap is defined as extend over so as to cover partly (see overlap, New Oxford American Dictionary). The third region overlaps the first region or the second region in FIGS. 2A–3B. FIG. 2A and its accompanying description describe a third region matching a second region or a first region (e.g., [0113]); FIG. 2B and its accompanying description describe a third region surrounding a second region or a first region (e.g., [0115]); FIG. 2C and its accompanying description describe a third region placed and agglomerated with a second region or a first region (e.g., [0119]); FIG. 3A and its accompanying description describe a third region having the same area as a second region or a first region (e.g., [0129]); and FIG. 3B and its accompanying description describe a third region is mixed with a second region or a first region (e.g., [0130]). The specification does not contain any other description with respect to a third region not overlapping a second region or a first region. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25 is indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 25 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the porous separator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the particular layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1–3, 7, 11, 16, 17, and 21–25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN 109473602 A, hereinafter Hu).
Regarding claim 1, Hu discloses a separator for an electrolytic device that utilizes an electrolyte containing ions, the separator comprising:
a porous body having a first side and a second side spaced from the first side (see PE film, [0062]),
the porous body configured to allow movement of the ions through the porous body when the separator is immersed in the electrolyte in the electrolytic device (see base film, [0025]); and
an ionic-flow-control layer functionally located relative to the porous body (see layers, [0064]),
wherein the ionic-flow-control layer comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see polymer microsphere, [0048]),
wherein the ionic-flow-control layer has a porosity that allows movement of the ions through the ionic-flow-control layer and permit the ions to flow through the separator when the ionic-flow-control layer has not been subjected to the first design melting temperature and the separator is immersed in the electrolyte (FIG. 1, [0032]); and
wherein the first plurality of particles melt so as to reduce the porosity of the ionic-flow-control layer and thereby inhibit flow of the ions through the separator when the ionic-flow-control layer has been subjected to the first design melting temperature or greater and the separator is immersed in the electrolyte (FIG. 1, [0032]);
the ionic-flow-control layer is configured to further reduce flow of the ions through the separator when the temperature of the ionic-flow-control layer reaches a second design melting temperature higher than the first design melting temperature (see melting point, [0063]),
the ionic-flow-control layer comprises a second plurality of particles each comprising a second copolymer blend compositionally tuned to melt substantially at the second design melting temperature so as to further reduce the porosity of the ionic-flow-control layer and thereby further inhibit flow of the ions through the separator (see melting point, [0063]); and
wherein either (1) the first plurality of particles are clustered with one another in a first region (see layers, [0064]) and
the second plurality of particles are clustered with one another in a second region that does not overlap with the first region (see layers, [0064]) or
(2) the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide a continuous gradation of melting temperatures along the ionic-flow-control layer.
Regarding claim 2, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body comprises a porous polymer having a melting temperature greater than the first design melting temperature (see melting point, [0063]).
Regarding claim 3, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body comprises a porous polymer and a ceramic material coated onto the polymer (see ceramic material, [0062]).
Regarding claim 7, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles has a mean size in a range of about 1 microns to about 10 microns (see particle diameter, [0037]).
Regarding claim 11, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the porous separator has a functional area (see battery separator, [0064]), and
at least 80% of the functional area is covered by the particular layer (see battery separator, [0064]).
Regarding claim 16, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles are clustered with one another in the first region (see layers, [0064]) and
the second plurality of particles are clustered with one another in the second region (see layers, [0064]).
Regarding claim 17, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the first and second regions are both located on the first side of the porous body (see layers, [0064]).
Regarding claim 21, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide the continuous gradation of melting temperatures along the ionic-flow- control layer (see gradient, [0064]).
Regarding claim 22, Hu discloses all claim limitations set forth above and further discloses a separator, further comprising:
a third plurality of particles each comprising a third copolymer blend compositionally tuned to melt substantially at a third design melting temperature higher than the second design melting temperature (see layers, [0064]),
wherein the third plurality of particles are mixed with the first and second pluralities of particles so as to provide the continuous gradation of melting temperatures (see gradient, [0064]).
Regarding claim 23, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein each of the first and second regions is striped in shape (see layers, [0064]).
Regarding claim 24, Hu discloses all claim limitations set forth above and further discloses a separator, further comprising:
a third plurality of particles each comprising a third copolymer blend compositionally tuned to melt substantially at a third design melting temperature higher than the second design melting temperature (see layers, [0064]),
wherein the third plurality of particles are clustered in a third region that is striped in shape and does not overlap with either of the first and second regions (see layers, [00064]).
Regarding claim 25, Hu discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles are clustered into two or more first regions that are located on the first side of the porous body and are spaced from one another (see layers, [0064]).

Claim(s) 1, 2, 5, 11–13, 16–20, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 2016-181326 A, hereinafter Matsumoto).
Regarding claim 1, Matsumoto discloses a separator (10) for an electrolytic device that utilizes an electrolyte containing ions (FIG. 1, [0017]), the separator comprising:
a porous body (11) having a first side and a second side spaced from the first side (FIG. 1, [0017]),
the porous body (11) configured to allow movement of the ions through the porous body (11) when the separator (10) is immersed in the electrolyte in the electrolytic device (FIG. 1, [0018]); and
an ionic-flow-control layer (12, 13) functionally located relative to the porous body (11, [0017]),
wherein the ionic-flow-control layer (12, 13) comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature ([0024], [0028]),
wherein the ionic-flow-control layer (12, 13) has a porosity that allows movement of the ions through the ionic-flow-control layer (12, 13) and permit the ions to flow through the separator (10) when the ionic-flow-control layer (12, 13) has not been subjected to the first design melting temperature and the separator (10) is immersed in the electrolyte (FIG. 1, [0023]); and
wherein the first plurality of particles melt so as to reduce the porosity of the ionic-flow-control layer (12, 13) and thereby inhibit flow of the ions through the separator (10) when the ionic-flow-control layer (12, 13) has been subjected to the first design melting temperature or greater and the separator (10) is immersed in the electrolyte (FIG. 2, [0023]);
the ionic-flow-control layer (12, 13) is configured to further reduce flow of the ions through the separator (10) when the temperature of the ionic-flow-control layer reaches a second design melting temperature higher than the first design melting temperature (FIG. 2, [0028]),
the ionic-flow-control layer (12, 13) comprises a second plurality of particles each comprising a second copolymer blend compositionally tuned to melt substantially at the second design melting temperature so as to further reduce the porosity of the ionic-flow-control layer (12, 13) and thereby further inhibit flow of the ions through the separator ([0024], [0028]); and
wherein either (1) the first plurality of particles are clustered with one another in a first region (13, [0028]) and
the second plurality of particles are clustered with one another in a second region (12) that does not overlap with the first region (13, [0017]) or
(2) the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide a continuous gradation of melting temperatures along the ionic-flow-control layer.
Regarding claim 2, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body (11) comprises a porous polymer having a melting temperature greater than the first design melting temperature ([0024], [0028]).
Regarding claim 5, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first copolymer blend comprises a longer-chain polymer and a shorter-chain polymer (see ethylen-propylen, [0024]),
wherein the longer-chain polymer is longer than the shorter-chain polymer (see ethylen-propylen, [0024]).
Regarding claim 11, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the porous separator (11) has a functional area (FIG. 1, [0060]), and
at least 80% of the functional area is covered by the particular layer (12, 13; [0060]).
Regarding claim 12, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 60° C to about 100° C (see melting point, [0028]).
Regarding claim 13, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 90° C to about 120° C. (see melting point, [0028])
Regarding claim 16, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles are clustered with one another in the first region (13, [0017]) and
the second plurality of particles are clustered with one another in the second region (12, [0017]).
Regarding claim 17, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first and second regions (12, 13) are both located on the first side of the porous body (11, [0017]).
Regarding claim 18, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first region (13) is on the first side of the porous body (11, [0050]) and
the second region (12) is on the second side of the porous body (11, [0050]).
Regarding claim 19, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 65° C to about 100° C (see melting point, [0028]) and
the second design melting temperature is in a range of about 90° C. to about 120° C (see melting point, [0024]).
Regarding claim 20, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the ionic-flow-control layer (12, 13) is located on each of the first and second sides of the porous body (11, [0050])
Regarding claim 25, Matsumoto discloses all claim limitations set forth above and further discloses a separator:
wherein the first plurality of particles are clustered into two or more first regions (13) that are located on the first side of the porous body (11) and are spaced from one another (FIG. 1, [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2016-181326 A) as applied to claim(s) 5 above, and further in view of Morita et al. (US 2014/0322600 A1, hereinafter Morita).
Regarding claim 6, Matsumoto discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the longer-chain polymer comprises polyethylene and the shorter-chain polymer comprises vinyl acetate.
Morita discloses a separator (70A) comprising an ionic-flow-control layer (72) including a first plurality of particles comprising a longer-chain polymer and a shorter-chain polymer (see ethylene vinyl acetate copolymer, [0161]), wherein the longer-chain polymer comprises polyethylene and the shorter-chain polymer comprises vinyl acetate (see ethylene vinyl acetate copolymer, [0161]) to improve the safety of the battery separator (see higher safety, [0177]). Matsumoto and Morita are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first plurality of particles of Matsumoto with the copolymer of Morita in order to improve the safety of the battery separator.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2016-181326 A) as applied to claim(s) 1 above, and further in view of Hennige et al. (US 2005/0221165 A1, hereinafter Hennige).
Regarding claim 8, Matsumoto discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein adjacent particles in the first plurality of particles have an average spacing in a range of about 2 microns to about 5 microns.
Hennige discloses a separator comprising an ionic-flow-control layer including a first plurality of particles (FIG. 3, [0096]), wherein adjacent particles in the first plurality of particles have an average spacing in a range of about 2 microns to about 5 microns (FIG. 4, [0096]) to improve the adhesion of the ionic-flow-control layer (see adhesion, [0055]). Matsumoto and Hennige are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first plurality of particles of Matsumoto with the average spacing of Hennige in order to improve the adhesion of the ionic-flow-control layer.

Response to Arguments
Applicant's arguments with respect to Seok and Ohata have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Morita and Hennige have been fully considered but they are not persuasive.
Applicants argue Morita is silent on the arrangement of first and second particles of differing melting temperature wherein (1) the first plurality of particles are clustered with one another in a first region and the second plurality of particles are clustered with one another in a second region that does not overlap with the first region or (2) the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide a continuous gradation of melting temperatures along the ionic-flow-control layer (P10/¶1). Note that while Morita does not disclose all the features of the present claimed invention, Morita is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an ethylene vinyl acetate copolymer particle in the ionic-flow-control layer, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Hennige is silent on the arrangement of first and second particles of differing melting temperature wherein (1) the first plurality of particles are clustered with one another in a first region and the second plurality of particles are clustered with one another in a second region that does not overlap with the first region or (2) the first plurality of particles and the second plurality of particles are mixed with one another and applied on the first side of the porous body so as to provide a continuous gradation of melting temperatures along the ionic-flow-control layer (P11/¶3). Note that while Hennige does not disclose all the features of the present claimed invention, Hennige is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an average spacing of the first plurality of particles in the ionic-flow-control layer, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725